Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 1 of 14 PageID 165




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOHN CANCELINO, individually, and
as the class representative of others
similarly situated,

       Plaintiff,
               vs.                                   CASE NO.: 8:19-cv-1810-JSM-SPF

TENSSOURCE, LLC,
a Florida Registered
Limited Liability Company, and

NICHOLAS EXARHOS, individually.

      Defendants.
__________________________________________________/


               AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

       The Plaintiff, JOHN CANCELINO, individually, and as class representative of others

similarly situated (herein after referred to as "CANCELINO"), by and through his undersigned

counsel, sues TENSSOURCE, LLC, a Florida Limited Liability Company, and NICHOLAS

EXARHOS, individually (collectively referred to as "Defendants") for violations of the minimum

wage and overtime provisions of the Fair Labor Standards Act ("FLSA") 29 USC § 206 and §207

for retaliatory practices and states as follows:

                                 PRELIMINARY STATEMENT

       1.      The Plaintiff brings this action for violations of the FLSA § 206 for failure to pay

               minimum wage compensation and § 207 for failure to pay overtime compensation

               at one and one-half the normal rate of pay for all hours worked in excess of forty

               (40) hours per work week.
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 2 of 14 PageID 166




      2.    Defendants unlawfully misclassified Plaintiff CANCELINO as an exempt

            employee to avoid compensating him minimum wages and overtime.

      3.    Defendants failed to pay Plaintiff in accordance with the FLSA.

      4.    Specifically, Plaintiff was not paid minimum wages for all hours worked and was

            not paid overtime at one and one-half regular hourly pay for all hours worked in

            excess of 40 hours per work week.

      5.    Plaintiff was not paid the salary basis minimum that meets the definition of exempt

            under the FLSA.

      6.    In this pleading, "Defendants", means the named Defendants, TENSSOURCE,

            LLC and NICHOLAS EXARHOS, individually, and other corporation,

            organization or entity responsible for the employment practices complained of

            herein (discovery may reveal additional Defendants that should be included).

      7.    The allegations in this pleading are made without any admission that, as to any

            particular allegation, Plaintiff bears the burden of pleading, proof, or persuasion.

      8.    Plaintiff reserves all rights to plead in the alternative.

                           PARTIES, JURISDICTION AND VENUE

      9.    This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to

            28 USC §§ 1331 and 1337 and 29 USC § 216(b) because this action involves a

            federal question under the Fair Labor Standards Act.

      10.   The Court has supplemental jurisdiction with respect to claims arising under state

            law pursuant to 28 USC § 1367.

      11.   Venue is proper in the District Court because Defendants operate substantial

            business in Middle District of Florida. Furthermore, the damages complained of



                                                                                    Page 2 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 3 of 14 PageID 167




            occurred in Middle District of Florida at the Defendants' place of business located

            in the Middle District of Florida.

      12.   Plaintiff is a resident of Middle District of Florida, and was employed by

            Defendants as a marketing and sales representative from approximately September

            27, 2017 until January 14, 2019.

      13.   At all times relevant to this action, Plaintiff has been an employee within the

            meaning of 29 USC § 203(e)(I).

      14.   Defendant, NICHOLAS EXARHOS, is a Florida resident and/or individual who

            conducts business in the State of Florida. He is the Managing Member of

            TENSSOURCE, LLC. He created and directed the pay practices and controlled

            and directed the work of Plaintiff. NICHOLAS EXARHOS is also an officer and

            manager of Defendant, TENSSOURCE, LLC, thus making him an employer

            within the meaning of the FLSA. See In Re: Van Diepen, P.A., 236 F. App'x 498,

            12 Wage & Hour Cas. 2d (BNA) 1358 (11th Cir. 2007) (allowing individual

            liability).

      15.   The FLSA defines "employer" as any "person" acting directly or indirectly in the

            interests of an employer in relation to an employee. 29 USC § 203(d). See also

            Boucher v. Shaw, 572 Fed. 3d 1087, 1090 (9th Cir. 2009) (the definition of

            "employer" under the Fair Labor Standards Act (FLSA) is not limited by the

            common law concept of "employer", but is to be given an expansive interpretation

            in order to effectuate the FLSA's broad remedial purposes).

      16.   Defendant, TENNSSOURCE, LLC, is a Florida Limited Liability company with

            its principal address at 7624 Bald Cypress Place, Tampa, FL 33614, and may be



                                                                                  Page 3 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 4 of 14 PageID 168




            served through its registered agent for service of process, NICHOLAS

            EXARHOS, at 7624 Bald Cypress Place, Tampa, FL 33614.

      17.   At all times material hereto, TENSSOURCE, LLC was an "enterprise engaged in

            commerce" within the meaning of the FLSA.

      18.   At all times material hereto, TENSSOURCE, LLC was the "employer" of Plaintiff

            within the meaning of the FLSA, 29 USC § 203.

      19.   This action is brought under the FLSA to recover from Defendants unpaid overtime

            wages, unpaid minimum wages, monies due and owing, liquidated damages, and

            reasonable attorneys' fees and costs.

      20.   All conditions precedent to the filing of this action have been performed.

                              GENERAL ALLEGATIONS

      21.   Plaintiff CANCELINO was employed by Defendants as an inside marketing and

            sales representative from approximately September 27, 2017 until January 14,

            2019.

      22.   Plaintiff’s job duties as an inside marketing and sales representative included

            product sales, scheduling and conducting seminars, performing product training,

            internal sales representative training, device repairs, customer service, answering

            phones, product packaging and delivery, assisting in the warehouse along with all

            other activities so directed by TENSSOURCE, LLC and its officers and agents.

      23.   At all times relevant, Plaintiff was supervised by TENSSOURCE, LLC, officers,

            and agents and did not have the right to independent operations or decision making.

      24.   Defendants further agreed to pay Plaintiff $700 per week for the first 13 weeks and

            $600.00 per week thereafter amounting to $17.50 per hour for work performed for



                                                                                   Page 4 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 5 of 14 PageID 169




            the first 13 weeks and $15.00 per hour for work performed thereafter as well as a

            commission structure consisting of $7500.00 for each Nexus Autonomic Nervous

            System (ANS) sale with an additional $500.00 bonus to be paid for the performance

            of product training and support and $4000.00 for each Cryofos system sale with an

            additional $250.00 bonus to be paid for the performance of product training and

            support, although failed to honor their obligation to pay him consistently with the

            agreement.

      25.   Defendants' failure to properly pay Plaintiff was a willful violation of the FLSA.

      26.   Defendants have no good faith basis for failing to pay Plaintiff appropriately nor

            for failing to pay the appropriate overtime.

      27.   Plaintiff’s actual payment from Defendants did not amount to minimum wage as

            required by FLSA.

      28.   Defendants have no good faith basis for failing to pay Plaintiff appropriately nor

            for failing to pay the appropriate minimum wages due with regard to the last two

            weeks of pay.

      29.   Defendants, as business owners, are fully aware of the minimum hourly pay,

            overtime, and classification of individuals performing work for the Defendants.

      30.   Plaintiff does not have the authority to hire, fire, or discipline other employees.

      31.   Plaintiff is a non-exempt employee whose duties dictate the same; his job duties do

            not involve the use of discretion in the performance of his job.

      32.   Plaintiff’s position is subject to the FLSA wage provisions.

      33.   Defendants compensated CANCELINO at a rate of $17.50 per hour for hourly

            work for the first 13 weeks and at $15.00 hour thereafter but did not pay any regular



                                                                                     Page 5 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 6 of 14 PageID 170




            wages or one and one half times regular wages for overtime hours worked by the

            Plaintiff in excess of 40 hours per work week.

      34.   Furthermore, Defendants did not pay the full rate of commissions set forth in the

            Employment Agreement and withheld the rate of ordinary pay in Plaintiff’s last

            paycheck paying him only $318.83 for his last two weeks of work.

      35.   In addition, Defendants did not withhold appropriate income tax and employer

            withholdings from Plaintiff’s commission checks, but rather issued Plaintiff a W-2

            for his reduced ordinary pay and a 1099 for commissions to avoid paying him all

            money’s owed according to FLSA.

      36.   Plaintiff complained to Defendants regarding their unlawful pay practices.

      37.   On or about January 14, 2019, Plaintiff resigned from his position with Defendants

            because Defendants continued to refuse to pay him in accordance with FLSA.

            Plaintiff was justified in leaving Defendants as they constructively terminated him

            from his employment.

      38.   On or about May 28, 2020, the Defendant TENSSOURCE, LLC filed a lawsuit

            against CANCELINO alleging violation of the provisions of his Employment

            contract involving breach of contract, breach of duty of loyalty, breach of non-

            compete agreement, and breach of non-solicitation.

      39.   The claims against CANCELINO set forth in TENSSOURCE’S Complaint are

            completely devoid of any factual allegations against CANCELINO and set forth

            mere conclusory statements and in some instances make allegation set forth as

            causes of action that are not recognized in Florida statute or common law.




                                                                                  Page 6 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 7 of 14 PageID 171




      40.   Defendant TENSSOURCE, LLC has never made mention of any misconduct or

            malfeasance on behalf of CANCELINO, and its Complaint is still devoid of any

            factual allegations against him.

      41.   Defendant TENSSOURCE, LLC brought the claims against CANCELINO in an

            attempt to harass, intimidate and coerce the Plaintiff to abandon his FLSA claims

            against the TENSSOURCE, LLC and NICHOLAS EXARHOS.


                             COUNT I
       VIOLATION OF MINIMUM WAGE PROVISIONS OF THE FLSA § 206

      42.   Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through

            41 as if fully set forth herein.

      43.   CANCELINO was an employee of Defendants within the meaning of 29 USC

            § 203(e)(1).

      44.   Defendant is an employer within the meaning of 29 USC § 203(d).

      45.   The minimum wage provisions set forth in FLSA § 206 apply to Defendants, who

            engaged in commerce under the definition of the FLSA.

      46.   During the relevant time period, CANCELINO was not paid minimum wage

            compensation for his last pay period.

      47.   During the relevant time period, Defendants required CANCELINO, a non-

            exempt employee under the FLSA, to work and compensated him less than the

            minimum hourly wage for his last two weeks of work.

      48.   Defendants are, or should have been, aware of FLSA's minimum wage

            requirements, its provisions and exemptions, and know, or should have known,

            that withholding wages from CANCELINO constituted a willful violation of the



                                                                                    Page 7 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 8 of 14 PageID 172




               FLSA.

       49.     Therefore, Defendants willfully and intentionally engaged in a pattern and

               practice of violating the minimum wage provisions of the FLSA by refusing to

               pay CANCELINO a minimum hourly wage for all hours worked.

       50.     Defendants cannot show in good faith reliance upon any factor or law for failing

               to pay the lawful minimum hourly rate of pay for all hours worked by

               CANCELINO.

       51.     Evidence reflecting the precise number of hours worked by CANCELINO is in

               the possession of Defendant. If these records are unavailable, CANCELINO may

               establish the hours he worked solely by his testimony and the burden of

               overcoming such testimony shifts to the employer. See Anderson v. Mount

               Clemens Pottery Company, 328 US 680 (1946).

       52.     CANCELINO is entitled to a minimum hourly rate for each hour worked.

       53.     As a direct result of Defendants’ violation of the FLSA, CANCELINO suffered

               damages by being denied minimum wages in accordance with §§ 206 and 216(b)

               of the FLSA in addition to the damages associated with the loss of his Social

               Security and employer contributions to Social Security benefits.

       54.     Defendants have not made a good faith effort to comply with the FLSA with

               respect to its compensation of CANCELINO.

       WHREFORE, Plaintiff, JOHN CANCELINO, individually, and as class representative

of others similarly situated, requests this Honorable Court to:

       A.      Order Defendants to pay an award of damages to fully compensate

               CANCELINO for minimum hourly wages and other compensation to which he is



                                                                                      Page 8 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 9 of 14 PageID 173




            entitled;

      B.    Order Defendants to pay liquidated damages;

      C.    Order Defendants to pay prejudgment interest on all sums due CANCELINO;

      D.    Order Defendants to pay compensatory damages allowable at law;

      E.    Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

            and; grant such further relief as the court deems just, necessary, and proper.


                                COUNT II
            VIOLATION OF OVERTIME PROVISIONS OF THE FLSA (§ 207)

      55.   Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 41

            as if fully set forth herein.

      56.   Plaintiff was an employee of Defendants within the meaning of 29 USC

            § 203(e)(1).

      57.   Defendants are an employer within the meaning of 29 USC § 203(d).

      58.   The overtime wage provisions set forth in FLSA § 207 apply to Defendants, which

            engaged in commerce under the definition of the FLSA.

      59.   During the relevant time period, Plaintiff was not paid overtime compensation for

            all hours worked in excess of forty (40) hours per week.

      60.   During the relevant time period, Defendants required Plaintiff, a non-exempt

            employee under the FLSA, to regularly work in excess of forty (40) hours per week

            without payment of overtime.

      61.   Defendants are, or should have been, aware of FLSA's overtime calculations, its

            provisions and exemptions, and know, or should have known, that withholding

            wages from Plaintiff constituted a willful violation of the FLSA.



                                                                                    Page 9 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 10 of 14 PageID 174




        62.     Therefore, Defendants willfully and intentionally engaged in a pattern and practice

                of violating the overtime provisions of the FLSA by refusing to pay overtime to

                Plaintiff for all hours worked in excess of forty (40) hours per week.

        63.     Defendants cannot show in good faith reliance upon any factor or law for failing to

                pay overtime compensation at a rate of one and one-half times Plaintiff’s ordinary

                rate of pay.

        64.     Evidence reflecting the precise number of overtime hours worked by Plaintiff is in

                the possession of Defendants. If these records are unavailable, Plaintiff may

                establish the hours he worked solely by his testimony and the burden of overcoming

                such testimony shifts to the employer. See Anderson v. Mount Clemens Pottery

                Company, 328 US 680 (1946).

        65.     Plaintiff is entitled to time and one-half of his regular hourly rate for each hour

                worked in excess of forty (40) hours per work week.

        66.     As a direct result of Defendants' violation of the FLSA, Plaintiff suffered damages

                by being denied overtime wages in accordance with § 207 and § 216(b) of the

                FLSA, in addition with the damages associated with the loss of his Social Security

                and employer contributions to Social Security benefits.

        67.     Defendants have not made a good faith effort to comply with the FLSA with respect

                to their compensation of Plaintiff.

        WHEREFORE, Plaintiff, JOHN CANCELINO, individually, and as class representative

 of others similarly situated, requests this Honorable Court to:

        A.      Order Defendants to pay an award of damages to fully compensate CANCELINO

        for overtime wages and other compensation to which he is entitled;



                                                                                         Page 10 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 11 of 14 PageID 175




        B.      Order Defendants to pay liquidated damages;

        C.      Order Defendants to pay pre-judgment interest on all sums due Plaintiff;

        D.      Order Defendants to pay compensatory damages allowable at law;

        E.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

 and; grant such further relief as the court deems just, necessary, and proper.


                                       COUNT III
                        UNPAID COMMISSIONS AS TO ALL DEFENDANTS

        68.     Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 41

                as if fully set forth herein.

        69.     Plaintiff has earned unpaid wages which are owed and payable by the Defendants

                pursuant to Florida Statute Chapter 448.

        70.     Defendants, despite Plaintiff's reasonable attempts to obtain payment of these

                earned monies, has failed and refused to make payments as required by Florida

                Statute Chapter 448.

        WHEREFORE, Plaintiff, JOHN CANCELINO, individually and as the class

 representative of others similarly situated, prays for a judgment against Defendants,

 TENSSOURCE, LLC and NICHOLAS EXARHOS, for the following damages:

        A. Payment of his earned unpaid wages;
        B. Pre-judgment interest;
        C. Post-judgment interest;
        D. Attorney's fees;
        E. Costs;
        F. For such other relief as this Court deems equitable.




                                                                                       Page 11 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 12 of 14 PageID 176




                                        COUNT IV
                          RETALIATION IN VIOLATION OF 29 USC §215

      71.    Plaintiff re-adopts and re-alleges the allegations set forth in Paragraph 1 through 41

             as if fully set forth herein.

      72.    CANCELINO was engaged in a protected activity through the filing of his FLSA

             claims against the Defendants.

      73.    The Defendants were aware of the Plaintiff's participation in the protected activity

             since they had both been served a copy of CANCELINO’S Complaint.

      74.    The Defendant EXARHOS thought his control of Defendant TENSSOURCE,

             LLC took materially adverse employment action against Plaintiff by filing or

             causing to be filed a Complaint against him in the Thirteenth Judicial Circuit in and

             for Hillsborough County, Florida in Case Number 20-CA-004474, Division L.

      75.    A causal connection existed between the protected activity and the adverse action

             since the basis of that lawsuit is premised on violations of the Employment Contract

             which gives rise the CANCELINO’S FLSA claims.

      76.    The adverse action against CANCELINO by Defendants would not have been

             taken but for the assertion of FLSA rights.

      77.    The adverse action against CANCELINO by Defendants was designed to dissuade

             CANCELINO from furthering his FLSA claims.

      WHEREFORE, Plaintiff, JOHN CANCELINO, individually, and as class representative

      of others similarly situated, requests this Honorable Court to:

      A.     Order such legal or equitable relief as may be appropriate to effectuate the purposes

             of § 215(a)(3);




                                                                                    Page 12 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 13 of 14 PageID 177




        B.      Order Defendants to pay an additional equal amount as liquidated damages;

        C.      Order Defendants to pay an award of attorney's fees pursuant to 29 USC § 216(b)

                and; grant such further relief as the court deems just, necessary, and proper.


                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

 by jury on all questions of fact raised by this Complaint and on all issues so triable.



        WHEREFORE, the Plaintiff, JOHN CANCELINO, individually and as the class

 representative of others similarly situated, demands judgment for damages, including punitive

 damages, against the Defendants, TENSSOURCE, LLC and NICHOLAS EXARHOS, together

 with such other and further relief as this Honorable Court deems necessary and appropriate.

 Dated this: June 11, 2020



                                                TRAGOS, SARTES & TRAGOS, PLLC

                                                  /s/ Peter A. Sartes, MBA/JD

                                                Peter A. Sartes, MBA/JD
                                                Florida Bar Number: 0582905
                                                Email: peter@greeklaw.com

                                                 /s/ Peter L. Tragos, Esq.

                                                Peter L. Tragos, Esq.
                                                Florida Bar Number 106744
                                                Email: petertragos@greeklaw.com

                                                2363 Gulf to Bay Blvd., Suite 100
                                                Clearwater, FL 33765
                                                Telephone: (727) 441-9030
                                                Fax: (727) 441-9254


                                                                                           Page 13 of 14
Case 8:19-cv-01810-JSM-SPF Document 30 Filed 06/23/20 Page 14 of 14 PageID 178




                                    Secondary E-Mail: linda@greeklaw.com

                                    /s/ Michael P. Perenich, Esq.
                                    Michael P. Perenich, Esq.
                                    Florida Bar Number 102791
                                    Email: michael@usalaw.com

                                    Perenich Caulfield Avril Noyes
                                    1875 N. Belcher Rd.
                                    Clearwater, FL 33765
                                    Telephone: (727) 796-8282




                                                                      Page 14 of 14
